          Case 1:18-cv-01336-TSC Document 40 Filed 11/20/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DANIEL UMBERT, et al.               )
                                    )
      Plaintiffs,                   )
                                    ) Civil Action No. 18-cv-1336 (TSC)
v.                                  )
                                    )
UNITED STATES OF AMERICA, et al.    )
                                    )
      Defendants.                   )
____________________________________)


                                 STIPULATION OF DISMISSAL

        In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Daniel Umbert

and all Defendants, stipulate and agree to dismiss Daniel Umbert as a plaintiff in this matter, with each

party to bear their own fees and costs. The remaining plaintiffs retain their claims against the

defendants.

Dated: November 20, 2020                             Respectfully submitted,

/s/ Stephen D. Stamboulieh
Stephen D. Stamboulieh                              MICHAEL R. SHERWIN
Stamboulieh Law, PLLC                               Acting United States Attorney
P.O. Box 428
Olive Branch, MS 38654                              DANIEL F. VAN HORN, D.C. Bar #924092
(601) 852-3440                                      Chief, Civil Division
stephen@sdslaw.us
MS Bar No. 102784                                   /s/ Katherine B. Palmer-Ball
DC District Court Bar # MS0009                      Katherine B. Palmer-Ball, D.C. Bar #1014003
                                                    Assistant United States Attorney
Alan Alexander Beck                                 555 Fourth St., NW
Law Office of Alan Beck                             Washington, DC 20530
2692 Harcourt Drive                                 Phone: (202) 252-2537
San Diego, CA 92123                                 Fax: (202) 252-2599
(619) 905-9105                                      katherine.palmer-ball@usdoj.gov
Hawaii Bar No. 9145
DS District Court Bar # HI001                       Counsel for Defendants
Alan.alexander.beck@gmail.com

Counsel for Plaintiffs
